Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

OFFICE ACTION
Claim Objection
In claim 3, “the training” lacks antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed limitations, considered individually and as a combination, is directed to an abstract mathematical algorithm and/or mental process of data collection  without significantly more. 
The followings are independent claims 1, 3, 6 and 7:

Independent claim 1: 
A  neural network comprising: 
a plurality of neurons, wherein the neurons are positioned according to at least one of learning functionality and weight.






Independent claim 3:  
A method of producing a neural network comprising:
rearranging position of one or more neurons and/or neuron synapses according to at least one of learning functionality and weight during the training.

Independent claim 6: 
A method of producing a neural network comprising:
training and analyzing the neural network; and inducing a different output or function from the neural network via a different initialization scheme.

Independent claim 7: 
A method of producing a neural network comprising:
training and analyzing the neural network, wherein cost function of the neural network is dependent upon neuron position in the neural network.

Considering these claims as a whole and individual elements, these claimed elements/limitations describe the concept of data collection/manipulation base on mathematical operations/ algorithm, which corresponding to concepts identified  as abstract ideas by the court such as mathematical concepts/relationships. See Electric Power Group, LLC v. Alstom S.A., 119 U.S.P.Q.2d 1739, 1741. 
The claimed limitations are considered abstract idea of using math for data collection/manipulation without integration of the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the claim(s) do not include additional elements that are sufficient to provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2, 4-5, when consider individually or combined with independent claims,  are also directed to non-statutory subject matter because dependent claims merely reciting an abstract mathematical concept/algorithm for collecting and analyzing data/information; therefore,  when combined with independent claims, do not cure the deficiency under 35 U.S.C. 101.
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) The claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Vatchkov (US 2007/0233623) who discloses:
(Claim 1) A neural network (abstract) comprising: 
a plurality of neurons, wherein the neurons are positioned according to at least one of learning functionality and weight (see one or more of abstract, par 23, 68, 98, 110, i.e., arranging neurons by learning, see one or more of par 19, 27, 35, 42, 77, 108, 110, 112, i.e.,  moving neurons based on weight)
(Claim 2) wherein the learning functionality includes a rating of feature importance for a problem analyzed by the network (see learning rate, data accuracy in  one or more of par 74, 90-91, 95, 110, 119, 123).

Claims 1-6 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record El-Damhougy (US 2007/0299947) who discloses:
(Claim 1) A neural network (title) comprising: 
a plurality of neurons, wherein the neurons are positioned according to at least one of learning functionality and weight (see one or more of  abstract, par 36, 41, 44-48).
(Claim 2) wherein the learning functionality includes a rating of feature importance for a problem analyzed by the network (see learning rate, accuracy in one or more of  par 37-39, 44-47).
(Claim 3) A method of producing a neural network (title) comprising: 
rearranging position of one or more neurons and/or neuron synapses according to at least one of learning functionality and weight during the training (see one or more of par 11, 33, 36, 46).
(Claim 4) wherein rearranging the position of the one or more neurons is based on neuron weight during the training (see one or more of par 11, 33, 36, 46)
(Claim 5) wherein rearranging the position of the neuron synapses during the training is based on synaptic strength (par 36-38, 47: synaptic weight strength in terms of one or more of optimum location in space, winning neutrons, winner nodes, vector magnitude, close/distance).
(Claim 6) A method of producing a neural network (title) comprising: 
training and analyzing the neural network (abstract); and inducing a different output or function from the neural network via a different initialization scheme (one or more of  select initial cluster leaders, initialize as empty, initial position/location/values, initial network training, initialize potential healing nodes, in one or more of par 25, 36-38, 40, 47).

Claim 6 is  rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Baker (US 2020/0285939) who discloses a method of producing a neural network comprising: training and analyzing the neural network (one or more of par 76-80, 126-130, 186-187, 452, 505-506, 511-513, 545-546); and inducing a different output or function from the neural network via a different initialization scheme (see one or more of par 186-187, 452, 505-506, 511-513, 545-546).

Claim 7 is  rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Cmielowski (US 2020/0320380) who discloses method of producing a neural network comprising: 
training and analyzing the neural network, wherein cost function of the neural network is dependent upon neuron position in the neural network (par 51).

Claim 7 is  rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Liu (US 2019/0377972) who discloses a method of producing a neural network comprising: training and analyzing the neural network, wherein cost function of the neural network is dependent upon neuron position in the neural network (par 89).

Claim 7 is  rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Gu (US 2019/0180469) who discloses method of producing a neural network comprising: training and analyzing the neural network, wherein cost function of the neural network is dependent upon neuron position in the neural network (par 43)

Claims 3-5 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Zang (US 2021/0200521) who discloses:
(Claim 3) A method of producing a neural network comprising: 
rearranging position of one or more neurons and/or neuron synapses according to at least one of learning functionality and weight during the training (par 66)
(Claim 4) wherein rearranging the position of the one or more neurons is based on neuron weight during the training (see one or more of par 66, 101-102, 104, 110);
(Claim 5) wherein rearranging the position of the neuron synapses during the training is based on synaptic strength (see one or more of par 100-101, 104-105, 110).

Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) being anticipated by the prior art of record Pescianschi (US 2020/0019862) who discloses:
(Claim 1) A neural network (title) comprising: 
a plurality of neurons, wherein the neurons are positioned according to at least one of learning functionality and weight (abstract, par 8, 62, positioned by rearranging).
(Claim 2) wherein the learning functionality includes a rating of feature importance (see par 51-53, 58-62. i.e., weight values, degree of connectivity, corrective weights) for a problem analyzed by the network.
(Claim 3) A method of producing a neural network (title) comprising: 
rearranging position of one or more neurons and/or neuron synapses according to at least one of learning functionality and weight during the training (see one or more of abstract, par 8, 62, claim 1, 9).
(Claim 4) wherein rearranging the position of the one or more neurons is based on neuron weight during the training (one or more of abstract, par 8, 62, claim 1, 9).
(Claim 5) wherein rearranging the position of the neuron synapses during the training is based on synaptic strength (see synapses weight in par 4-5, 28).

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/PAUL DINH/Primary Examiner, Art Unit 2851